DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendments
Receipt is acknowledged of an amendment, filed 27 January 2020, which has been placed of record and entered in the file.
Receipt is acknowledged of an amendment, filed 29 October 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-7 and 9-14 are pending.
Claims 8 and 15 are canceled.
Claims 1 and 9 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendments filed 27 January 2020 and 28 October 2020.
Amendments to the drawings have not been submitted with the amendments filed 27 January 2020 and 28 October 2020.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 27 January 2020, which has been placed of record in the file.  An initialed, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 9: the limitation “means for drawing the leading pair of ties below the body as the facemask continues to be conveyed in the conveying direction such that the leading pair of ties wraps under the body” is being interpreted under 35 USC 112(f) and is construed to cover the structure described in the specification, at page 8, line 14 through page 9, line 4, and equivalents.
Regarding claim 9: the limitation “means for directing an impinging force to the body that causes body to flip” is being interpreted under 35 USC 112(f) and is construed to cover the structure described in the specification, at page 9, line 5 through page 11, line 6, and equivalents.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract of the disclosure:
Line 10, after “causes” insert --the--.
In the claims:
Claim 1, line 14, after “causes” insert --the--.
Claim 9, line 16, after “causes” insert --the--.
Claim 12, line 1, delete “8” and insert --9--.
Claim 13, line 1, delete “8” and insert --9--.
Claim 14, line 1, delete “8” and insert --9--.
Explanation for Examiner’s Amendment
The abstract of the disclosure has been amended in order to correct an editorial informality concerning the missing article --the--.
Claims 1 and 9 have each been amended in order to correct an editorial informality concerning the missing article --the--.
Claims 12-14 have each been amended to correct a typographical/editorial informality in the dependency such that each claim depends from the independent claim 9. 
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the automated method for wrapping fastening ties around a body of a continuous stream of facemasks in a facemask production line is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“at or upstream of a wrapping station in the production line, drawing the leading pair of ties below the body as the facemask continues to be conveyed in the conveying direction such that the leading pair of ties wraps under the body; 
at the wrapping station, conveying the body through a plurality of conveyor sections oriented at angles such that a vertical conveying direction of the body changes at a junction from one conveyor section to an adjacent conveyor section; and 

Accordingly claim 1 and its dependent claims 2-7 are allowable over the prior art.
Regarding independent claim 9: the subject matter of the automated production line system for wrapping fastening ties around a body of a continuous stream of facemasks conveyed through the production line is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 9 includes the following limitations which, in combination with the other structural limitations set forth in claim 9, are what make the subject matter of claim 9 allowable over the prior art:
“at or upstream of the wrapping station in the conveying direction, means for drawing the leading pair of ties below the body as the facemask continues to be conveyed in the conveying direction such that the leading pair of ties wraps under the body; 
the wrapping station comprising a plurality of conveyor sections oriented at angles such that a vertical conveying direction of the body changes at a junction from one conveyor section to an adjacent conveyor section; and 

Accordingly claim 9 and its dependent claims 10-14 are allowable over the prior art.
The closest prior art is considered to be the Joa reference (US 3998447) which discloses a method and apparatus for folding first and second end flaps of a sanitary pad against the pad while the pad is being conveyed. As seen in figures 2 and 3, at a wrapping station, the first (or leading) end is folded under the pad by being drawn below the pad.  Subsequently the pad is flipped over and the second (or trailing) end is folded against the pad. While this method and apparatus are similar or relevant to the claimed subject matter of the present application, the Joa reference does not teach or suggest the subject matter of the claims, especially, the limitations quoted above for claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Propach (US ‘861) discloses a method and apparatus for folding including conveyors which are able to fold the article by flipping a leading portion of the article relative to a trailing portion of the article.
Joa (US ‘651) discloses a method and apparatus for folding first and second end flaps of a sanitary pad against the pad while the pad is being conveyed. A leading flap drops into a gap between conveying sections and is folded under the pad while being conveyed.
Joa (US ‘447) discloses a method and apparatus for folding first and second end flaps of a sanitary pad against the pad while the pad is being conveyed. As seen in figures 2 and 3, at a wrapping station, the first (or leading) end is folded under the pad by being drawn below the pad.  Subsequently the pad is flipped over and the second (or trailing) end is folded against the pad.
Schmitt et al. (US ‘232) discloses a method and apparatus for folding fabric by the use of a gripping member (4) and conveyors (2, 3).
Kannegieser et al. (DE ‘728) discloses a method and apparatus for folding an article which uses flipping mechanisms (16a, 16b).
Groschopp (DE ‘056) discloses a method and apparatus for folding which uses flipping mechanisms (11, 12, 20, 31).
Mouton (FR ‘683) discloses a method and apparatus for reorienting and flipping articles.
Ishikawa et al. (JP ‘618) discloses a facemask with folded portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        10 September 2021